564 So.2d 256 (1990)
John Anderson ROBBINS, Appellant,
v.
STATE of Florida and Richard Dugger, Appellees.
No. 89-2554.
District Court of Appeal of Florida, First District.
July 23, 1990.
*257 John Anderson Robbins, pro se.
Robert A. Butterworth, Atty. Gen., Bradley R. Bischoff, Asst. Atty. Gen., Tallahassee, for appellees.
PER CURIAM.
Habeas corpus is not a vehicle for obtaining additional appeals on issues which were raised or should have been raised on appeal or could have been challenged pursuant to Florida Rules of Criminal Procedure 3.850; White v. Duggar, 511 So.2d 554 (Fla. 1987). The issues raised by appellant were adequately addressed by this court in Robbins v. State, 370 So.2d 420 (Fla. 1st DCA 1979). Defendant is procedurally barred from seeking further relief by failing to meet the time constraints enumerated in Rule 3.850, Fla.R.Crim.P.
Appellees request for certification is denied.
Affirmed.
WIGGINTON, BARFIELD and WOLF, JJ., concur.